 

rv-”-..-,-¢_-\

l.t,llmll,£?

AO 199A (Bev. 12lI l- EDCA [Fresno]) Order Setting Conditions of Re|ease Page l of _3__ Pages

UNITED STATES DISTRICT CoURT§ml

 

forthe rich lean
° ' ' ' oLER J
Eastern Dlstrtct of Callfornta STE _m*j Dl;SSM/ ny m,l_cr ippoaner
my OEPUTV CLEFll'\
UNITED sTATEs oF AMERICA, )
) .

V.
CaSe NO. l: 18-CR-00073-LJO-SKO
ALEXIS SANCHEZ,

 

)
). . t
/Q§$//r§r/&/
ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(l) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § l4135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear atl U.S. DISTRICT COURT, 2500 TULARE STREET, FRESNO

 

 

Piace

 

0n NOVEMBER 19, 2018 AT 1500 P.M. BEFORE MAGISTRATE JUDGE OBERTO

 

Date and Tz'me

If blank, defendant will be notified of next appearance.

(5) 'l`he defendant must sign an Appearance and Cornpliance Bond, if ordered.

AO 199B._ (Rev. 09/08- EDCA [Fresno]) Additional Conditions of 1Release (General) Page- of - Pages

S_ANCHEZ, Alexis
Doc. No. 1:18-CR-00073-S
MODIFIED
ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant 'and the safety
of other persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked
below:

|:l (6) The defendant is placed in the custody of:

Name of person or organization
who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the
appearance of the defendant at ali scheduled court proceedings, and (c) to notify the court immediately in the event the
defendant violates any conditions of release or disappears.

 

SIGNED:
CUSTODIAN
13 (7) The defendant must: ~
l?l (a) participate in Na‘rcotics Anonymous meetings and/or Alcoholic Anonymous meetings at a

minimum of once a week, and provide proof thereof to the PSO, upon request;
(b) participate in a program of medical, psychiatric, and mental health treatment including

lZl treatment for drug or alcohol dependency, at a minimum of twice a month, and you must pay
all or part of the costs of the counseling services based upon your ability to pay;
|Zl (c) submit to drug testing at a minimum of twice a month and alcohol testing at a minimum of

once a month. You must pay all or part of the costs of the testing services based upon your
ability to pay, as determined by the PSO; and,
l?l‘ (d_) all other conditions, not in conflict with this order, shall remain in full force and effect.

AOI99C (Rev. 09/08- EDCA [Fresno]) Advicc of Penalt1es / YM ; ;' Page 5 of 3 Pages

ADVICE OF PENALTlES AND SANCTIONS

To THE DEFENDAer A//`€)(/S QWZ_

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

 

Violating any of the foregoing conditions of release may result m the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result' 1n
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (r‘.e., in addition to) to any other sentence you receive. '

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, inforrnant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(l) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both,

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. ln
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

l acknowledge that l am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions

set forth above.

Defelji£anl' s Sigmrmre

Directions to the United States Marshal

( l:l ) The defendant is ORDERED released after processing

/,%@Aa/§

   

rcer ’s Sr'gnat e

stantst aooNE. u. s. Maglsrroie Judga

Printed name and title

 
 

 

DISTRIBUT[ON: COURT DEFENDANT PR.ETR]AL SERVICE U.S. ATI`ORNEY U.S. MARSHAL

 

